SHIPMAN, Circuit Judge.
The bill in equity in this case was based upon the infringement of the only claim of letters patent No. 577,835, dated March 2, 1897, and issued to Gustav A. Brachhausen, assignor to the complainant, for an improved star wheel standard for music boxes. The defendant appeared in the case, and filed an answer, but did not plead prior anticipatory patents. The complainant filed a replication. Prima facie proof was-taken, and infringement was proved. The defendant called no witness, but stated in the record that it was “very common in foundries of all kinds to cast two or more finished brackets (for supporting arbors and shafts) into a base. Evidence of such combinations is to be found in toys, gates, and fences as well as in many other classes of machinery.” The complainant thereupon called witnesses, mainly for the purpose of showing the patentable or inventive character of the improvement. These witnesses the defendant cross-examined. The question which was made by the defendant was apparently confined to the inventive character of the subject of the patent. Upon the argument the complainant appeared by his counsel Antonio Knauth, Esq., and the defendant did not appear. I perceive no reason why the usual interlocutory decree for an injunction against the infringement of the claim of the patent and for an accounting should not be entered.